Citation Nr: 1712745	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  07-39 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1973 to August 1975. This appeal comes before the Department of Veterans Affairs (VA) from a rating decision of the VA Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran's initial claim for service connection for bilateral hearing loss was denied by the RO in Cleveland, Ohio. The Board of Veterans Appeals (Board) granted service connection for bilateral hearing loss in May 2005, effective December 2001. In April 2007, the RO in Cleveland, Ohio effectuated the award and assigned a noncompensable (0%) rating for his bilateral hearing loss. The Veteran disagreed with the rating assigned.  Jurisdiction was subsequently transferred to the RO in Pittsburgh, Pennsylvania, and that RO certified the Veteran's appeal to the Board in January 2008.

In October 2014, the Board denied the Veteran's claim for entitlement to a compensable rating for bilateral hearing loss. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In December 2015, the Court ordered that the October 2014 Board decision be set aside and remanded the case for further action. In May 2016, the Board remanded the Veteran's claim for entitlement to a compensable rating for bilateral hearing loss so that relevant medical records could be added to the claims file; and, so that he could be afforded a VA audiology examination to determine the nature and current severity of his bilateral hearing loss. In August 2016, the RO supplied the Veteran with a Supplemental Statement of the Case (SSOC) detailing its decision for continuation of a noncompensable rating for his bilateral hearing loss.

As a procedural matter, the Board recognizes that the Veteran has appealed the following issues in March 2013: 1) entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure and/or radiation exposure, 2) entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer, and 3) entitlement to service connection for depression, to include as secondary to prostate cancer. Diary notations on the development of the case show that evidence was collected from the Veteran, a VA examination was conducted, and the matter is pending an RO rating decision as per an August 2016 request. Although the Board sincerely regrets the additional delay, it is necessary for the RO to provide a rating decision before the Board may adjudicate the matter further.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss is manifested by no more than Level III hearing acuity in the right ear and no more than Level III hearing acuity in the left ear; furthermore, extraschedular consideration is not warranted as bilateral hearing loss does not cause marked interference with occupational functioning beyond that contemplated by the degree of impairment associated with the current noncompensable schedular rating.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss are not met. 38 U.S.C.A. § 1555, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §3.321, 4.1, 4.2, 4.7, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is rated as zero percent (noncompensable) under DC 6100.

Evaluations of defective hearing range from zero to 100 percent. This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness. 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85  is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test. The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The provisions of 38 C.F.R. § 4.86  govern exceptional patterns of hearing impairment. Exceptional patterns of hearing loss include puretone thresholds 55 dB or above for all four of the specified frequencies, or where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz. If such exceptional patterns are shown, then hearing loss is evaluated under either Table VI or Table VIA, whichever results in a higher Roman numeral. Table VIA is based solely on puretone threshold average. In cases where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, the Roman numeral generated from Table VI or VIA will then be elevated to the next higher Roman numeral.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85  by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the above criteria. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's audiology examinations reveal that he has not met the criteria necessary for a compensable rating under §4.85.

VA records show the Veteran underwent audiometric testing for hearing loss in June 2016. See June 2016 Compensation and Pension Examination. Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
30
40
60
LEFT
20
20
10
40
60

Speech audiometry revealed speech discrimination ability of 80 percent in the right ear and 80 percent in the left ear. Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of III in both the left and the right ear.

The examiner diagnosed the Veteran with mixed hearing loss in the right ear and with sensorimotor hearing loss (in the frequency range of 500-4000 Hz) in the left ear. The examiner confirmed that the Veteran's hearing loss was a service connected condition while opining that there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz in either ear. She noted that the Veteran's hearing loss did impact ordinary conditions of daily life, including his ability to work; specifically, the Veteran reported that he cannot carry on conversations, gets verbal directions wrong, has people repeat themselves several times, and cannot hear adequately on the telephone. He contended that these hearing impairments cause him difficulty with his coworkers, family members, and in social interactions. The Veteran has been afforded a Starkey canal hearing aid; however, he reports that he has not had success with the device.

A March 2012 audiometric examination was conducted. Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
25
35
65
LEFT
5
5
5
40
50

The March 2012 audiometric evaluation revealed a puretone threshold average
of 46 decibels in the right ear and a speech discrimination score of 92 percent, which equated to a numeric designation of Level I hearing. The left ear revealed a
puretone threshold average of 25 decibels with a speech discrimination score of 100
percent, which corresponded to a numeric designation of Level I hearing. Under Table VII, hearing impairment manifested by Level II hearing acuity in the right ear and Level I hearing acuity in the left ear. The examiner diagnosed the Veteran with sensorineural hearing loss in the left ear in the frequency of 500-4000 Hz and mixed hearing loss in the right ear. These measurements were consistent with the criteria for a noncompensable disability rating. The examiner endorsed that the Veteran's hearing loss had a functional impact on ordinary conditions of daily life, including ability to work; specifically, the Veteran reported that his hearing loss had become progressively worse where he experienced difficulty hearing in crowds or listening from the right side.

A January 2007 audiometric examination was conducted. Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
25
25
40
LEFT
10
05
05
60
50

The January 2007 audiometric evaluation revealed a puretone threshold average
of 34 decibels in the right ear and a speech discrimination score of 88 percent, which equated to a numeric designation of Level II hearing. The left ear revealed a
puretone threshold average of 22 decibels with a speech discrimination score of 92
percent, which corresponded to a numeric designation of Level I hearing. Under Table VII, hearing impairment manifested by Level II hearing acuity in the right ear and Level I hearing acuity in the left ear. The examiner diagnosed the Veteran with mild to moderate high frequency sensorineural hearing loss in the left ear from
3000 to 8000 Hz and a mild to moderate mixed hearing loss in the right ear. Functional loss, due to hearing impairment, was not addressed in this audiology examination. These measurements were consistent with the criteria for a noncompensable disability rating.

Based on these results, the Board finds that the Veteran does not meet a compensable rating for his bilateral hearing loss. The Board notes that the Veteran's hearing loss has become progressively worse from January 2007 to June 2016. However, at no time has the Veteran manifested with hearing impairment at greater than Level III hearing acuity in the right ear and Level III hearing acuity in the left ear, which equate to a noncompensable rating. Therefore, the Board concludes that the Veteran's bilateral hearing loss must be maintained at 0 percent.

II. Extraschedular

In the General Schedule section, hearing impairment is evaluated by mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmen at 349 (1992); 38 C.F.R. § 4.85 (2016).

Disability ratings are to be based, as far as practicable, upon the average impairment of earning capacity. 38 C.F.R. § 3.321 (b)(1) (2016). However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedule of standards.

Here, the Veteran has reported difficulty with employment because of his hearing loss. The record indicated that he has been employed as a counselor at the Pennsylvania Department of Labor. In June 2016, Veteran reported that he cannot carry on conversations, gets verbal directions wrong, has people repeat themselves several times, and cannot hear adequately on the telephone which cause him difficulty with his coworkers, family members, and in social interactions. He also admitted that the hearing aid that he was prescribed does not improve his hearing. In a January 2007 VA examination, he stated he is unable to hear on the telephone, and also unable to hear his spouse when she talks with him in another room. In a March 2012 VA examination, he stated that he experiences difficulty hearing in crowds or when listening from the right side.

The Board recognizes that in claims involving an increase for hearing loss, in addition to dictating objective hearing tests results, a VA audiologist must fully describe in the final examination report the functional effects caused by a hearing disability on occupational functioning and daily activities. Martinak v Nicholson, 21 Vet App 447 (2007), §§ 4.10, 4.85(a). Here, the audiologist noted the Veteran's contentions regarding functional impairment in the workplace due to the hearing difficulties that he experiences. The June 2016 and March 2012 examinations both expressly endorsed functional impairment caused by the Veteran's hearing loss and specified its effects on his employment. The Board finds that these explanations satisfy the requirements provided by Martinak.

The Board is required to analyze the credibility and probative value of evidence, account for evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of material evidence favorable to the claimant. Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Here, the Board finds the Veteran's contentions are credible. For years, he has consistently reported that he has difficulty hearing conversations and trouble using the telephone because of his hearing disability. He also has repeatedly stated that his hearing disability causes him difficulty in the workplace. The Board gives the Veteran's contentions, in regard to his hearing loss, significant probative weight. It acknowledges that a hearing disability for an individual, who must regularly interact with others in the capacity of a civil-service counselor, could pose a significant challenge. The Board recognizes that talking on the telephone may be a critical function of his employment as a counselor. Further, the Board acknowledges that asking co-workers or clients to repeat themselves may cause inconvenience and/or embarrassment.

The current schedule for hearing loss evaluates hearing loss based on a combination of puretone averages and speech discrimination, which measure a Veteran's ability to hear sounds at different frequencies and volumes, and identify spoken words. § 4.85. Exceptional patterns of hearing loss are contemplated in § 4.86. The Court has addressed the application of the rating criteria for hearing loss in reference to functional loss and instances of exceptional disability due to hearing loss. See Doucette v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 319, 7 (U.S. App. Vet. Cl. Mar. 6, 2017). The Court concluded that the evaluation for hearing impairment "contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure." Id. In its decision, it relied on two VA proposed amendments to §4.85, which contemplated patterns of hearing loss. See 59 Fed. Reg. 17,295 (April 12, 1994). In these amendments, VA considered that "speech discrimination tests in a controlled setting are often near normal, but they do not reflect the true extent of difficulty understanding speech in everyday work environment, even with the use of hearing aids." Id. at 17,296. Also, the VA recognized that hearing loss may constitute "an extreme handicap in the presence of any environmental noise, which often cannot be overcome with the use of hearing aids." Id. These amendments were adopted May 11, 1999. Effective June 10, 1999. 64 Fed. Reg. 25,202.

In the present case, the VA examinations of June 2016 and March 2012 specifically addressed the Veteran's contentions and noted them as adversely affecting his employment. As mentioned above, the General Rating Schedule for Hearing Impairment captures levels of severity ranging from noncompensable up to 100 percent compensable. While the Board finds that the Veteran is competent to report his symptoms and his testimony credible due to its consistency, it also finds that the severity of the Veteran's hearing loss and its functional impact are fully integrated within the Schedule, as noted by the Court in Doucette.

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. Extraschedular may be considered when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, the exceptional disability picture must exhibit other related factors such as marked interference with employment or frequent periods of hospitalization. With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. A comparison between the level of severity and symptomatology of the Veteran's hearing loss, with the established criteria found in the Rating Schedule for this disability, shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above. A mechanical application of the rating criteria resulted in the assigned noncompensable rating. Higher schedular ratings are provided for greater levels of hearing impairment, which are not demonstrated by the evidence in this case. The Veteran's reported symptoms, including communication difficulties, ability to hear the telephone, and difficulty with social interactions are inherently contemplated by the rating schedule as per Doucette. The Board recognizes that the Veteran has been diagnosed with bilateral hearing loss with marked deficits in certain frequencies. However, there is no indication that his service-connected hearing loss results in any symptoms that fall outside the purview of the rating schedule as to render its application inadequate. Even if the Board were to find that an exceptional disability were present for the Veteran's hearing loss, the evidence does not suggest a marked interference with employment and no hospitalizations for the condition are found in the record. The Board acknowledges that a hearing disability may cause certain challenges within the work environment; however, these challenges do not rise to the level that would result in a "marked interference with employment" as is required under Thun. Therefore, the Board concludes that extraschedular consideration is not warranted.

In conclusion, the Board finds that the evidence does not support a rating higher than zero percent for bilateral hearing loss. Further, the Veteran's reported difficulties in hearing do not present an exceptional disability picture that would require extraschedular consideration.

III.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). Here, the Veteran was provided with the relevant notice and information in a letter, dated December 2006, prior to the initial adjudication of his claim. He has received additional notice letters as his claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed bilateral hearing loss which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.


ORDER

A compensable rating for bilateral hearing loss, to include on an extraschedular basis, is denied.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


